FY 2arnings Release Conference Call Transcript June 24, 2009 This transcript is provided by NIKE, Inc. only for reference purposes.Information presented was current only as of the date of the conference call, and may have subsequently changed materially.NIKE, Inc. does not update or delete outdated information contained in this transcript, and disclaims any obligation to do so. PRESENTATION Operator: Good afternoon, everyone. Welcome to Nike's fiscal 2009 fourth-quarter conference call. For those who need to reference today's press release, you will find it at www.nikebiz.com. Leading today's call is Pamela Catlett, Vice President, Investor Relations. Before I turn the call over to Ms. Catlett, let me remind you that participants of this call will make forward-looking statements based on current expectations, and those statements are subject to certain risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed in the reports filed with the SEC, including Forms 8-K, 10-K and 10-Q. Some forward-looking statements concern future orders that are not necessarily indicative of changes in total revenues for subsequent periods due to mix of features and at-once orders, exchange rate fluctuations, order cancellations and discounts, which may vary significantly from quarter to quarter. In addition, it is important to remember a significant portion of NIKE, Inc.'s business, including equipment, most of Nike Retail, NIKE Golf, Cole Haan, Converse, Hurley and Umbro are not included in these futures numbers. Finally, participants may discuss non-GAAP financial measures. The presentation of comparable GAAP measures and quantitative reconciliations are found at Nike's website. This call might also include discussion of nonpublic financial and statistical information, which is also publicly available on that site, www.nikebiz.com. Now I would like to turn the call over to Pamela Catlett, Vice President, Investor Relations. Pamela Catlett: Thank you. And thank you everyone for joining us today to discuss Nike's fiscal 2009 fourth quarter and year-end results. As the operator indicated, participants on today's call may discuss non-GAAP financial measures. You will find the appropriate reconciliations in our press release, which was issued about an hour ago, and on our website nikebiz.com. Joining us on today's call will be NIKE, Inc.'s Chief Executive Officer, Mark Parker, followed by Charlie Denson, President of the NIKE Brand. And finally you will hear from our Chief Financial Officer, Don Blair, who will give you an in-depth review of our financial results. Following their prepared remarks we will take your questions. And I will now turn the call over to NIKE, Inc. President and CEO, Mark Parker. Mark Parker: Thanks, Pam, and good afternoon everybody. Actually before I get going I just want to knowledge that this is Pam Catlett's 40th earnings call with Nike. And I want to congratulate Pam, on that milestone and all the great work that she has done for Nike over the years. So cheers to Pam. Okay, back to the call here. It is no surprise that fiscal year '09 was a tough one for the global economy. Looking back at the past 12 months one of the most important challenges we faced was defining what success means for both the near and long-term. For many companies success was defined as simply surviving. As we have said in the past, we intend to do more than just survive. We plan to emerge from this downturn competitively stronger. To do that we focus on the things that keep us healthy and opportunistic.
